DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the three-dimensional representation”  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation “wherein dimensioning the virtual toy construction element to a location of the respective voxel…” There is insufficient antecedent basis for this limitation in the claim.
As best understood Claims 42 and 44 should depend from independent claim 41 rather than dependent claim 40.

Allowable Subject Matter
Claims 26-41, 43, and 45 allowed.
Claims 42 and 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 04/13/2022, with respect to Molyneaux et al. and Horovitz et al. with regard to the newly presented claims 26, 41, and 45 have been fully considered and are persuasive.  
Specifically, the limitations of “assigning a voxel attribute identification to the portion of the plurality of voxels intersecting the mesh digital three-dimensional based on an attribute of the mesh digital three-dimensional representation; converting the voxel representation into a virtual toy construction model including virtual toy construction elements; and defining game controlling elements in the virtual toy construction model based on physical attributes of the physical model.” In regard to claim 26, “parsing the voxel representation of the physical model to create a list of virtual toy construction elements that are configured to match the color and size of a respective voxel of the plurality of voxels; and dimensioning a virtual toy construction element to a location of the respective voxel by recursively applying larger virtual toy construction elements on the list to the location of the respective voxel while maintaining a color match, beginning with the smallest virtual toy construction element, yielding a correct virtual toy construction element, wherein the toy construction element game environment/scene includes one or more correct virtual toy construction elements.” In regard to Claim 41, and “parse the voxel representation of the physical model to create a list of virtual toy construction elements that are configured to match the color and size of a respective voxel of the plurality of voxels; and dimension the virtual toy construction elements to a location of the respective voxel by recursively applying larger virtual toy construction elements on the list to the location of the respective voxel while maintaining a color match, beginning with the smallest virtual toy construction element, yielding a correct virtual toy construction element, wherein the toy construction element game environment/scene includes one or more correct virtual toy construction elements.” In combination with the remainder of the limitations of the claims is neither anticipated nor made obvious over the prior art of regard.
Specifically, Molyneaux et al. represents the closest prior art of record in the examiner’s opinion. However, although Molyneaux et al. teaches replacing a voxel space representation of a physical model with toy construction elements according to “predefined rules” it does not teach the specific claimed conversion procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715